Case 15-40641-JMM          Doc 94      Filed 06/21/19 Entered 06/21/19 13:57:22                Desc Main
                                      Document      Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


IN RE:                                                     CHAPTER 13

DONALD THOMPSON SCHMITT, III                               CASE NO. 15-40641-JMM
SARAH MARIE SCHMITT,

           Debtors.

  AGREED ORDER MODIFYING PLAN FOR THE DEBTOR(S) TO RETAIN TAX REFUNDS
             PURSUANT TO THE TERMS OF THE CONFIRMED PLAN

         THIS MATTER coming before the Court by agreement of the parties, the Debtors having filed

their 2018 Federal and State tax returns and anticipating to receive tax refunds totaling $4,474 after CPA

fees of $498, and the Debtors contending that $1,380 of their 2018 tax refunds is needed for homeowner’s

deductible and plumber expenses which is necessary to facilitate the terms of the plan or meet other

reasonable and necessary needs of the Debtor(s) as set forth in Paragraph 2.2 of the confirmed plan, and

the Trustee having reviewed the Debtor(s)’ current income and expenses and stipulating to the same and

the Court being fully advised in the premises;

         IT IS HEREBY ORDERED that the Debtor(s) Plan is so modified to allow the Debtor(s) to

retain $1,400 from their 2018 tax refunds for homeowner’s deductible and a plumber expense. The

Debtor(s) shall provide proof to the Trustee that the funds were used to pay for said expenses within 30

days from the date of this order. The remaining balance of $3,094 shall be turned over the Trustee to be

disbursed in accordance with the Plan. Any funds not used for homeowner’s deductible and plumber

expenses out of the $4,474 shall also be turned over the Trustee to be disbursed in accordance with the

Plan.


                                         DATED: June 21, 2019



                                         ________________________
                                         JOSEPH M. MEIER
                                         CHIEF U. S. BANKRUPTCY JUDGE


AGREED ORDER MODIFYING PLAN - 1
Case 15-40641-JMM       Doc 94     Filed 06/21/19 Entered 06/21/19 13:57:22   Desc Main
                                  Document      Page 2 of 2




/s/_____________________________
Kathleen McCallister, Trustee
/s/_____________________________
Alexandra Caval, Attorney for Debtors




AGREED ORDER MODIFYING PLAN - 2
